PER CURIAM.
This is an appeal from an order summarily denying appellant’s rule 3.800(a) motion to correct illegal sentence. We reverse.
*1256Appellant was sentenced for violation of the probationary portion of a split sentence. Appellant argues, and the state concedes, that appellant is entitled to credit for time served in two 1985 cases, including earned gain time, during the incareerative portion of his original probationary split sentence. See State v. Green, 547 So.2d 925 (Fla.1989) (a defendant is entitled to credit for all time served, including earned gain time, when that person is sentenced for a violation of the probationary portion of a split sentence).
Accordingly, we reverse and remand to the trial court for either (1) attachment of such portions of the record which refute appellant’s claim of entitlement to credit for time served, (2) an evidentiary hearing or (3) re-sentencing in compliance with State v. Green.
REVERSED AND REMANDED.
GLICKSTEIN, STONE and STEVENSON, JJ., concur.